Exhibit 99.1 FROM:P.A.M. TRANSPORTATION SERVICES, INC. P.O. BOX 188 Tontitown, AR72770 Robert W. Weaver (479) 361-9111 P.A.M. TRANSPORTATION SERVICES, INC. ANNOUNCES RESULTS FOR THE SECOND QUARTER ENDED JUNE 30, 2007 Tontitown, Arkansas, July 26, 2007P.A.M. Transportation Services, Inc. (NASDAQ:PTSI) today reported net income of $2,192,294 or diluted and basic earnings per share of $0.21 for the quarter ended June 30, 2007, and $3,457,225 or diluted and basic earnings per share of $0.34 for the six month period then ended.These results compare to net income of $5,241,387 or diluted and basic earnings per share of $0.51, and $10,424,746 or diluted and basic earnings per share of $1.01, respectively, for the three and six months ended June 30, 2006. Operating revenues excluding fuel surcharges were $92,546,591 for the second quarter of 2007, a 3.2% increase compared to $89,691,702 for the second quarter of 2006.Operating revenues excluding fuel surcharges were $180,090,194 for the six months ended June 30, 2007 compared to $180,541,154 for the six months ended June 30, 2006. Robert W. Weaver, President of the Company, commented, “Total revenue including fuel surcharge for the second quarter increased 3.2% from the second quarter of 2006, to $106.7 million.While this is the highest quarterly revenue on record for the Company, our results continued to suffer from a soft freight market, which resulted in a year over year decrease in net income.Total miles increased 11.4% from 58.3 million for the quarter ended June 30, 2006 to 64.9 million for the same quarter of 2007, however this gain was diminished by a year over year decrease in our rate per total mile from $1.34 to $1.30. While revenue per truck per week decreased for the second quarter of 2007 compared to the second quarter of 2006 by 7.5%, we were encouraged by a 6.8% gain in revenue per truck per week from the first quarter of 2007 to the second quarter of 2007, which indicated an improvement in the Company’s freight market between January and June 2007. Fuel expense, net of fuel surcharge, increased from 13.7% of revenues, before fuel surcharge, in the second quarter of 2006 to 16.1% of revenues, before fuel surcharge, for the second quarter of 2007.The increase in fuel expense resulted from a reduction in the amount of fuel surcharges collected from customers on a per-gallon basis combined with a decrease in the number of miles per gallon of fuel attained by the fleet, while increasing total miles by 6.6 million miles for the second quarter 2007 compared to the second quarter 2006. Depreciation expense increased from 9.4% of revenues, before fuel surcharge, during the second quarter 2006 to 11.0% of revenues, before fuel surcharge, for the second quarter 2007.The increase from $8.4 million to $10.2 million resulted from the combined effect of fleet expansion and higher prices paid for new equipment coupled with a reduction in the residual trade in price guaranteed by manufacturers.The company increased its tractor fleet from and average count of 1,776 units during the second quarter of 2006 to 2,055 units during the second quarter of 2007. In the current freight market characterized by excess capacity, our primary challenge is to improve freight rates to more fairly compensate us for our services.” P.A.M. Transportation Services, Inc. is a leading truckload dry van carrier transporting general commodities throughout the continental United States, as well as in the Canadian provinces of Ontario and Quebec.The Company also provides transportation services in Mexico through its gateways in Laredo and El Paso, Texas under agreements with Mexican carriers. Certain information included in this document contains or may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements may relate to expected future financial and operating results or events, and are thus prospective.Such forward-looking statements are subject to risks, uncertainties and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.Potential risks and uncertainties include, but are not limited to, excess capacity in the trucking industry; surplus inventories; recessionary economic cycles and downturns in customers' business cycles; increases or rapid fluctuations in fuel prices, interest rates, fuel taxes, tolls, license and registration fees; the resale value of the Company's used equipment and the price of new equipment; increases in compensation for and difficulty in attracting and retaining qualified drivers and owner-operators; increases in insurance premiums and deductible amounts relating to accident, cargo, workers' compensation, health, and other claims; unanticipated increases in the number or amount of claims for which the Company is self insured; inability of the Company to continue to secure acceptable financing arrangements; seasonal factors such as harsh weather conditions that increase operating costs; competition from trucking, rail, and intermodal competitors including reductions in rates resulting from competitive bidding; the ability to identify acceptable acquisition candidates, consummate acquisitions, and integrate acquired operations; a significant reduction in or termination of the Company's trucking service by a key customer; and other factors, including risk factors, included from time to time in filings made by the Company with the Securities and Exchange Commission.The Company undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. P.A.M. Transportation Services, Inc. and Subsidiaries Key Financial and Operating Statistics (unaudited) Quarter ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue, before fuel surcharge $ 92,546,591 $ 89,691,702 $ 180,090,194 $ 180,541,154 Fuel surcharge 14,153,025 13,672,807 25,417,878 23,348,948 106,699,616 103,364,509 205,508,072 203,890,102 Operating expenses: Salaries, wages and benefits 34,035,718 31,886,115 67,740,716 65,115,182 Fuel expense 29,017,433 25,964,446 53,609,075 48,218,929 Operating supplies 7,953,705 6,567,565 15,435,712 12,505,734 Rent and purchased transportation 9,534,669 11,640,183 19,568,706 22,989,151 Depreciation and amortization 10,150,047 8,428,137 19,498,930 16,794,349 Operating taxes and license 4,602,810 4,113,597 8,954,113 8,170,470 Insurance and claims 4,666,664 4,092,266 9,202,477 8,287,829 Communications and utilities 762,153 628,636 1,530,316 1,323,334 Other 1,792,936 1,086,722 3,433,283 2,585,156 (Gain) loss on disposition of equipment 10,877 (32,791 ) 28,699 (141,559 ) Total operating expenses 102,527,012 94,374,876 199,002,027 185,848,575 Operating income 4,172,604 8,989,633 6,506,045 18,041,527 Other income (expense): Interest expense (509,141 ) (236,258 ) (754,548 ) (643,780 ) Total other income (expense) (509,141 ) (236,258 ) (754,548 ) (643,780 ) Income before income taxes 3,663,463 8,753,375 5,751,497 17,397,747 Provision for income taxes 1,471,169 3,511,988 2,294,272 6,973,001 Net income $ 2,192,294 $ 5,241,387 $ 3,457,225 $ 10,424,746 Diluted earnings per share $ 0.21 $ 0.51 $ 0.34 $ 1.01 Average shares outstanding – Diluted 10,307,251 10,300,548 10,307,422 10,295,313 Quarter ended June 30, Six Months Ended June 30, Truckload Operations 2007 2006 2007 2006 Total miles 64,902,926 58,277,953 125,524,123 116,459,296 Operating ratio* 95.37 % 89.32 % 96.37 % 89.27 % Empty miles factor 6.19 % 5.60 % 6.30 % 5.47 % Revenue per total mile, before fuel surcharge $ 1.30 $ 1.34 $ 1.29 $ 1.36 Total loads 89,827 79,681 173,077 159,051 Revenue per truck per work day $ 632 $ 683 $ 612 $ 690 Revenue per truck per week $ 3,160 $ 3,415 $ 3,060 $ 3,450 Average company trucks 2,055 1,776 2,036 1,757 Average owner operator trucks 57 45 54 47 Logistics Operations Total revenue $ 8,477,977 $ 11,415,706 $ 17,647,310 $ 22,560,013 Operating ratio 96.56 % 94.52 % 96.67 % 95.17 % As ofJune 30, 2007 2006 Long-term debt to book capitalization 19.52 % 11.07 % Shareholders’ equity $ 188,406,097 $ 176,026,757 * Operating ratio has been calculated based upon total operating expenses, net of fuel surcharge, as a percentage of revenue, before fuel surcharge.We used revenue, before fuel surcharge, and operating expenses, net of fuel surcharge, because we believe that eliminating this sometimes volatile source of revenue affords a more consistent basis for comparing our results of operations from period to period.
